DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  The examiner believes that “a demodular” should be a “demodulator.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "each… autonomous sub-millimeter size… implantable sensor." There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 are rejected for depending from and failing to further clarify the indefinite subject matter of claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9878167 B1 to He, et al. (hereinafter He).
Regarding claim 1, He anticipates a system [abstract] comprising:
an ensemble of wirelessly networked intracranial implants (130) [col 5, ln 6-29] (Fig 1); and
a compact external epidermal wearable skin patch (140) radio frequency (RF) transceiver (comprising communication interface 840 and antenna 845) and data processing hub (comprising processing unit 810) ([col 5, ln 6-29; col 5, ln 61 – col 6, ln 16; col 14, ln 36-47; and col 16, ln 28-42], patch 140 comprises means for radio frequency (RF) transmission and data processing) (Fig 8), the network of intracranial implants wirelessly linked to the skin patch RF transceiver and data processing hub [col 5, ln 6-29] (Fig 1).

Regarding claim 2, He anticipates the limitations of claim 1, wherein each of the intracranial implants comprises a wireless microscale implantable sensor (neurograin (130)) ([col 16, ln 43-61], a neurograin is a specific type of microscale implantable sensor, which Applicant acknowledges in their filed specification at [pg 4, ln 8]) (Fig 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of WO 2017035530 A1 to Kang, et al. (hereinafter Kang).
Regarding claim 3, He teaches the limitations of claim 2, wherein each wireless autonomous sub- millimeter size microscale implantable sensor (neurograin (130)) ([col 16, ln 43-61], a neurograin is a specific type of microscale implantable sensor, which Applicant acknowledges in their filed specification at [pg 4, ln 8]. Furthermore, “micro” is smaller than a millimeter, and each neurograin (130) can comprise a processing unit (910) for autonomous functions, such as controlling the operation of stimulators (940) [col 17, ln 29-28]) (Fig 9) integrates wireless link operating for energy harvesting and telemetry ([col 17, ln 17-28], neurograins are configured for drawing power from signals generated by an interrogator using antenna 935, which is also used for telemetry) for on-chip storage (in memory 920) [col 17, 6-16], and networked communications using a time-division multiple access (TDMA) protocol [col 5, ln 30-39].
However, He does not teach the wireless link operates near 1 GHz frequency with analog and digital electronics for neural signal amplification.
Kang teaches a wireless link operates near 1 GHz frequency with analog and digital electronics for neural signal amplification ([abstract, pg 11, ln 18 – pg 12, ln 15 and pg 13, ln 3-16], implant is configurable for receiving power from a reader to power its analog and digital electronics, which include analog-to-digital converters (ADCs) and amplifiers for amplifying a neural signal) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have the wireless link operates near 1 GHz frequency with analog and digital electronics for neural signal amplification, because doing so would provide several advantages, such as ensuring approximately 0.5% of power is transferred from the interrogator and that the brain is heated much less than 1°C, as recognized by Kang [pg 13, ln 3-16].

Regarding claim 4, He in view of Kang teach the limitations of claim 3, and He further teaches each sensor (130) is capable of either or both neural signal recording (using sensors 950) and microscale electrical stimulation (using stimulators 940) of neuronal targets [col 17, ln 29-50] (Fig 9).

Regarding claim 5, He in view of Kang teach the limitations of claim 3, and He further teaches each wireless microscale implantable sensor comprises a unique on-chip ID configured for TDMA communications [col 5, ln 30-39; col 9, ln 63 – col 10, ln 7].

Claims 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of US 20180333587 A1 to Howard.
Regarding claim 6, He teaches the limitations of claim 1, however He does not teach the RF transceiver and data processing hub comprises a field-programmable-gate-array (FPGA) back- end configured to provide real-time wireless demodulation and neural decoding/encoding for closed-loop control.
Howard teaches a field-programmable-gate-array (FPGA) back- end configured to provide real-time wireless demodulation and neural decoding/encoding for closed-loop control [0126 - 0127].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have a field-programmable-gate-array (FPGA) back- end configured to provide real-time wireless demodulation and neural decoding/encoding for closed-loop control, because doing so could help treat chronic pain, spinal cord injury, stroke, sensory deficits, and neurological disorders such as epilepsy, Parkinson's, Alzheimer's, and/or PTSD, as recognized by Howard [0126].

Regarding claim 7, He in view of Howard teach the limitations of claim 6, however He does not teach the RF transceiver and data processing hub wireless communication with one or more remote servers.
Howard teaches wireless communication with one or more remote (cloud) servers [0423 - 0424] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have the RF transceiver and data processing hub wireless communication with one or more remote servers, because doing so would enable access to existing machine learning model libraries for interpreting data related to particular diseases, as recognized by Howard [0423 – 0424].

Regarding claim 8, He in view of Howard teach the limitations of claim 7, however He does not teach the one or more remote servers is configured for cloud computing for model optimization and machine learning techniques.
Howard teaches the one or more remote servers is configured for cloud computing for model optimization and machine learning techniques [0423 – 0424, 0431] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have the one or more remote servers is configured for cloud computing for model optimization and machine learning techniques, because doing so would enable access to existing machine learning model libraries for interpreting data related to particular diseases and help optimize machine learning models, as recognized by Howard [0423 – 0424, 0431].

Regarding claim 9, He teaches a system [abstract] comprising:
a spatially-distributed network of wireless microscale implantable sensors (130) capable of recording and electrical stimulation [col 5, ln 40 - 60] (Fig 1);
a compact wearable skin patch (140) comprising an external wireless hub (comprising communication interface 840 and antenna 845) and a processor (810) ([col 5, ln 6-29; col 5, ln 61 – col 6, ln 16; col 14, ln 36-47; and col 16, ln 28-42], patch 140 comprises means for wireless transmission and data processing) (Fig 8), the spatially-distributed network of wireless microscale implantable sensors wirelessly linked to the compact wearable skin patch [col 5, ln 6-29] (Fig 1).
However, He does not teach the processor is a neuro-computational processor, and
A remote server, the compact wearable skin patch wirelessly linked to the remote server.
Howard teaches neuro-computational algorithms [0129]; and
A remote (cloud) server [0423-0424] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the processor of He to be a neuro-computational processor by programming it with the neuro-computational algorithms of Howard; and
A remote server, the compact wearable skin patch wirelessly linked to the remote server, because doing so would enable the device to utilize extreme machine learning algorithms for optimal electrical neuromodulation in a closed loop feedback system, as recognized by Howard [0129].

Regarding claim 13, He in view of Howard teach the limitations of claim 9, and He further teaches the external wireless hub (patch 140) [col 5, ln 6-20] comprises:
A transceiver [col 5, ln 61-67]. 
However, He does not teach a demodular.
Howard teaches a demodular ([0306], Howard comprises means for feature extraction, which is a type of modulation because it separates useful features from a raw waveform).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the processor of He to have a demodular, because doing so would have the predictable result of enabling the device to extract features from raw waveforms, as recognized by Howard [0306].

Regarding claim 14, He in view of Howard teach the limitations of claim 13, however He does not teach the neuro-computational processor is configured for real-time neural decoding and encoding.
Howard teaches the neuro-computational processor is configured for real-time neural decoding and encoding [0129, 0401, 0423].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have the neuro-computational processor is configured for real-time neural decoding and encoding, because doing so would enable the device to autonomously guide implant device neuromodulation, as recognized by Howard [0143].

Regarding claim 15, He in view of Howard teach the limitations of claim 9, however He does not teach the remote server is configured for cloud computing.
Howard teaches the remote server is configured for cloud computing [0129] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have the remote server is configured for cloud computing, because doing so would enable the device to utilize extreme machine learning algorithms for optimal electrical neuromodulation in a closed loop feedback system, as recognized by Howard [0129].

Regarding claim 16, He in view of Howard teach the limitations of claim 15, however He does not teach the remote server is configured for cloud computing for model optimization and machine learning techniques.
Howard teaches the remote server is configured for cloud computing for model optimization and machine learning techniques [0423 – 0424, 0431] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He to have the remote server is configured for cloud computing for model optimization and machine learning techniques, because doing so would enable access to existing machine learning model libraries for interpreting data related to particular diseases and help optimize machine learning models, as recognized by Howard [0423 – 0424, 0431].

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Howard as applied to claim 9 above, and further in view of Kang.
Regarding claim 10, He in view of Howard teach the limitations of claim 9, and He further teaches each of the wireless microscale implantable sensors is configurable via wireless link for energy harvesting and telemetry ([col 17, ln 17-28], neurograins are configured for drawing power from signals generated by an interrogator using antenna 935, which is also used for telemetry), on-chip storage (in memory 920) [col 17, 6-16], and networked communications ([col 15, ln 1-22; col 17, ln 17-28], patch (140) is configured to form network communications comprising itself, the implantable neurograins, and another device such as a mobile phone).
However, He in view of Howard do not teach the wireless link operates near 1 GHz frequency with analog and digital electronics for neural signal amplification.
Kang teaches a wireless link operates near 1 GHz frequency with analog and digital electronics for neural signal amplification ([abstract, pg 11, ln 18 – pg 12, ln 15 and pg 13, ln 3-16], implant is configurable for receiving power from a reader to power its analog and digital electronics, which include analog-to-digital converters (ADCs) and amplifiers for amplifying a neural signal) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify He of the He/Howard combination to have the wireless link operates near 1 GHz frequency with analog and digital electronics for neural signal amplification, because doing so would provide several advantages, such as ensuring approximately 0.5% of power is transferred from the interrogator and that the brain is heated much less than 1°C, as recognized by Kang [pg 13, ln 3-16].

Regarding claim 11, He in view of Howard, in further view of Kang teach the limitations of claim 10, and He further teaches the networked communications utilizes time-division multiple access (TDMA) protocol [col 5, ln 30-39].

Regarding claim 12, He in view of Howard, in further view of Kang teach the limitations of claim 11, and He further teaches each of the wireless microscale implantable sensor comprises a unique on-chip ID configured for TDMA communications [col 5, ln 30-39; col 9, ln 63 – col 10, ln 7].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791